Title: From James Madison to Thomas Jefferson, 12 February 1798
From: Madison, James
To: Jefferson, Thomas


Dear SirOrange Feby. 12. 1798
The last mail brought neither letters nor papers from Philada. By the preceding one I recd. your favor of Jany. 24. and a bundle of the Gazettes down to the 25th. inclusive, with an omission only of that of the 23d. which it may be proper for you to supply in order to keep your Sett entire. Your account of the probable posture of the negociation at Paris, is less decisively unfavorable than the reports prevailing here. It will be happy if a good issue should result from the crisis: But I have great apprehensions from two sources; 1. the spirit in which the negotiation will be conducted on the side of our Executive, if not on the other side also; 2. the real difficulties, which the British Treaty has thrown in the way. It is pretty clear that France will not acquiesce under the advantage which that insidious instrument gives to her enemy, and the House of Representatives at the last Session admitted that the condition of the two nations ought to be equalized. How can this now be done? in one of two ways only; either by dissolving the British Treaty, or by stipulating with France that she may plunder us as we have stipulated that Britain may plunder us. To the first mode the objections on the American side are obvious. To the second, will not France refuse so far to sanction the principle that free ships do not make goods free, as to enter into a positive stipulation to that effect, chusing rather to equalize her own situation on the principle of retaliation which indirectly supports instead of surrendering her favorite object. Should this be her course, the U. States will have no option but to go directly to war in defence of the British Treaty which was adopted as a defence against war, and in defence of the principle that free ships do not make free good[s], in opposition both to their own principles & their essential interests—or to go indirectly to war, by using the frigates as convoys and arming private vessels of which the owners & mariners will often be British subjects under American colours—or to try some defensive regulation of a commercial nature. The first will not be done, because the people are not yet confided in to tolerate it. The last will not be done because it will be difficult to frame such a regulation as will not injure Britain as well as ourselves more than France. The second expedient I conclude therefore will be persisted in; and as there is likely to be a majority ready to back the hostility of the Executive; the best that can be done by the Republicans, will be to leave the responsibility on the real authors of whatever evils may ensue. I am not surprised at the extremity to which the dispute at the Natchez is pushed. I never had a doubt that in proportion as war with France is contemplated, a war with Spain will be provoked by the present administration. The former would not be relished even by the New England private[e]rs, without the prospect of plunder presented by the latter. A war with Spain would also be a most convenient grave for the misdemeanours of Liston and his partizans.
I returned from Albemarle on Monday last, where I consulted with your Nailor on the subject of the Sprigs & lathing nails not included in the parcels prepared for me. I found that the cutting machine has never been reestablished, & I did not request that this slight kind of nails should be made in the common way. If you mean however that the machine shall be set up again, or it be a part of your plan to make such nails in the common way, there will be time eno’ for either before I shall want them. I was at Mr. Randolphs & found all well there, as you will doubtless learn to be the case from himself. I was astonished to find that even Monroe himself, had not yet seen a printed copy of his publication. In the mean time Scipio’s midrepresentations [sic] & sophistries are filling the public mind with all the poison which P.s malice can distil into it. Where the book is not seen first, & an antidote does not quickly follow from the same center which gives circulation to the poison, innocence & truth can not have fair play. Present my friendly respects to Mr Giles who I hear has gone on to Phia. also to Mr Tazewell & Mr. Dawson. I have been sorry to hear of the ill health of the former. As I perceive by the votes in the Senate that he has resumed his seat, I hope he is well again. Yrs always & affecy.
